Title: To James Madison from the Citizens of the Big Creek Settlement, 6 December 1812 (Abstract)
From: Big Creek Settlement Citizens
To: Madison, James


6 December 1812, Illinois Territory. “The Memorial, of the undersigned Citizens of the united States Humbly Sheweth … That whereas Many thousands poor Industrious Inhabitants, faithful Citizens of the United States, are now Struggling under heavy Burthens for the want of a necessary portion of the soil of the united States; and whereas many Millions of acres of land, lying West of the river Ohio and Mississippi, ar⟨e⟩ unoccupied, and are likely to lie so for many Years, unless some provisions are made for the more speedy Settlement thereof—you[r] Memorialists solicit that Some More favorable measures May be taken, that the poor Industriou⟨s⟩ people may obtain a Suffic[i]ent Quantity of land for the support of them and their families to Enable them to enjoy the sweets of liberty and indipendenc⟨e⟩ and so become useful and loyal Citizens. Many have hitherto been Cruelly Oppressed, for want of their equal natural ringhts [sic]: many of us, Who fough⟨t⟩ for Indipendence, and Sufered every thing but death, are now in a State of Indigence, and can not enjoy the Common Comforts of life; and the lands for which we have fought, are at this time So dear, and money so Scarce that it is Impossible for us to purchase (at that rate) a Sufficient Quantity to produce the Comforts of life, and enable us to enjoy the realities of Independence.
“It is Impossible for us (without Stooping to the mean paths of Intrigue which We Scorn) to remedy ourselves In the present Crisis. We humbly Conceive, that the Most grieveous Complaints among the white people of America have been Occasioned by being Cruelly deprived of our or[i]ginal right of Inheritance. We Conceive, that every free Male Citizen of the united States at 18 years of age and upwards; and every female head of a family, ought to be allowed to hold a Sufficient Quantity of what is Called Congress Land for their Support that no one ought to be allowed to hold more than 200 acres by Improvement, We humbly Conceive, that if Each Citizen aforesaid, was allowed to hold 200 acres of land by Improvement at 12½ Cents pr. acre payable In 7 years (without Interest) after Settlement, that the taxes arising from them, would Soon produce a greater revenue, than disposing of the lands In the present way. We also Conceive that being put in possession of freeholds Estates, would produce loyalty in each Citizen prevent Rebellions, remove animosities, Cement an union, and promote happiness throughout each department of the family of the united States. We your memorialists humbly pray, that this subject May be taken m⟨or⟩e fully Into Consideration, be laid before the Senate and Representatives of the union, and such Measures taken as shall be Conducive of the general good.”
